Citation Nr: 0929119	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-21 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease with history of lumbosacral strain 
(lower back disability) for the period prior to February 10, 
2009, and a rating in excess of 20 percent for the period 
thereafter.   


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1980, and from April 1988 to July 1992. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board observes that the RO granted a rating of 20 
percent, effective February 10, 2009, for the Veteran's lower 
back disability in a March 2009 rating decision.  However, 
the Veteran's appeal proceeds from the initial unfavorable 
rating decision because such was not a full grant of the 
benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (even if a rating is increased during the pendency 
of an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  For the period prior to February 10, 2009, the Veteran's 
lower back disability is manifested by limited range of 
motion due to pain on movement, normal gait, mild 
degenerative changes in the lumbar spine, and no additional 
spinal abnormalities; without evidence of ankylosis of the 
spine, incapacitating episodes, or any neurological 
manifestations.

2.  For the period from February 10, 2009, forward, the 
Veteran's lower back disability is manifested by forward 
flexion of the thoracolumbar spine limited to 45 degrees with 
painful motion; normal gait, abnormal spinal contour, and no 
objective evidence of muscle spasm; degenerative disc disease 
and degenerative changes in the lower thoracic spine; without 
evidence of ankylosis of the spine, incapacitating episodes, 
or objective evidence of neurological manifestations.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
lower back disability have not been met for the period prior 
to February 10, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 
5243, General Rating Formula for Diseases and Injuries of the 
Spine, Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (2008).

2.  The criteria for a rating in excess of 20 percent for a 
lower back disability have not been met for the period 
beginning February 10, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5237, 5243, General Rating Formula for Diseases 
and Injuries of the Spine, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Regarding the evidence and information necessary to 
substantiate a claim of entitlement to an increased rating, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  The notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  

In the instant case, the Veteran was advised in an October 
2004 letter, prior to the initial unfavorable rating decision 
issued in December 2004, that he could submit evidence, 
including medical records and lay statements, showing that 
his lower back disability has increased in severity.  The 
letter also informed the Veteran of what evidence VA and the 
Veteran would be responsible for obtaining.  

In addition, the Veteran was advised in an October 2008 
letter of the criteria under which his lower back disability 
is rated, what specific symptoms are necessary to be granted 
a higher rating, that he should submit evidence demonstrating 
the impact his lower back disability has on his employment 
and daily life, and examples of the types of medical and lay 
evidence that are relevant to his claim for an increased 
rating.  See Vazquez-Flores, 22 Vet. App. at 43-44.  The 
Board notes that this letter was sent after the December 2004 
rating decision.  While proper VCAA notice must be sent prior 
to the initial unfavorable rating decision, see Pelegrini, 18 
Vet. App. at 119-20, such a timing defect may be cured by 
readjudicating the Veteran's claim after a VCAA compliant 
notice has been sent.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  A statement of the case 
constitutes a readjudication of the claim.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377 (2006).  In this case, after 
the October 2008 letter was sent, the Veteran's claim was 
readjudicated in a March 2009 rating decision and 
supplemental statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

Additionally, the Board observes that the Veteran was not 
advised prior to the initial adjudication of his claim of the 
evidence and information necessary to establish an effective 
date for a disability rating, in accordance with 
Dingess/Hartman, 19 Vet. App. 473.  However, as the Board 
finds herein that the Veteran is not entitled to a rating in 
excess of 10 percent prior to February 10, 2009, or a rating 
in excess of 20 percent for the period thereafter, thereby 
affirming the AOJ's decision, any question as to the 
appropriate effective date to be assigned is rendered moot.  
Moreover, to the extent that the AOJ granted an increased 
rating effective February 20, 2009, in the March 2009 rating 
decision, the Veteran was informed in such action that the 
effective date was based on the date on which the medical 
evidence showed that an increased evaluation was warranted.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (in general, the 
effective date for a disability rating is the date the claim 
is received or the date entitlement arose, whichever is the 
later).  The Veteran was again advised of such reasoning in a 
March 2009 supplemental statement of the case and an April 
2009 letter, which was sent in response to the Veteran's 
March 2009 inquiry as to the effective date.  Furthermore, 
while the Veteran indicated in such correspondence that he 
believes he is entitled to an effective date prior to 
February 10, 2009, for his 20 percent evaluation, the Board 
finds that such issue is part and parcel of his claim for a 
rating in excess of 10 percent prior to that date. 
 Therefore, the Veteran will not be prejudiced by the Board 
proceeding with the issuance of a final decision on his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced).

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defects were either cured or did not affect 
the essential fairness of the adjudication of the Veteran's 
claim.  

The Board further finds that VA has satisfied its duty to 
assist under the VCAA in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records 
have been obtained and considered.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
additional, outstanding medical records that are necessary to 
decide his claim.  In addition, the Veteran was provided with 
VA examinations in March 2005 and February 2009 in order to 
adjudicate his increased rating claim.  

The Board observes that the Veteran's representative has 
argued in his appellate brief that the February 2009 VA 
examination is inadequate for rating purposes.  Specifically, 
he notes that the examiner did not review the Veteran's 
claims file and asserts that the examiner did not use a 
goniometer as required by 38 C.F.R. § 4.46.  However, as the 
VA examination was for the purposes of determining the 
Veteran's current level of disability, review of the claims 
file is not essential.  Moreover, the Veteran provided the VA 
examiner with a detailed history of the symptoms of his lower 
back disability over the past few years, including its effect 
on his employment and daily activities.  Concerning the use 
of a goniometer, the data from the range of motion testing is 
expressed in degrees and, therefore, it appears that such a 
device was used.  Accordingly, the Board finds that the 
February 2009 VA examination is adequate for rating purposes, 
and the medical evidence of record is sufficient to decide 
the Veteran's claim.

In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the present case, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In determining the present level of 
disability for an increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  Staged ratings 
are appropriate when the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibits symptoms that would warrant 
different ratings during the course of the appeal.  Id. at 
510.  

In the instant appeal, the Veteran's lower back disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code (DC) 5003-5243.  In the selection of diagnostic codes, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  Thus, the hyphenated 
diagnostic code in this case indicates that degenerative 
arthritis (DC 5003) is the service-connected disease and 
intervertebral disc syndrome (DC 5243) is a residual 
condition.  

The Veteran contends that he is entitled to an increased 
rating for his lower back disability because he experiences 
pain when lifting, bending, sitting, or standing for 
prolonged periods, which has limited his ability to work.  He 
also asserts that he has pain when lying down to sleep and 
occasional numbness in his feet and legs.  Specifically, the 
Veteran seeks a rating in excess of 10 percent for the period 
prior to February 10, 2009, and a rating in excess of 20 
percent for the period thereafter.

When evaluating musculoskeletal disabilities based on 
limitation of motion, VA must consider granting a higher 
rating in cases where the evidence demonstrates functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, if such factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.10, the basis of a disability evaluation 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  

38 C.F.R. § 4.40 provides that a disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the veteran's visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

With respect to the joints, 38 C.F.R. § 4.45 provides that 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  In 
particular, inquiry will be directed to whether there is more 
or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.

The diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including use during flare-ups.  
DeLuca, 8 Vet. App. 202.
 
The rating schedule is intended to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As noted above, the Veteran's lower back disability is rated 
as degenerative arthritis, with intervertebral disc syndrome 
as a residual condition.  Degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code or codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under DC 5003.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating will be warranted where X-ray evidence shows arthritis 
involving two or more major joints or two or more minor joint 
groups; and a 20 percent rating will be warranted where X-ray 
evidence shows arthritis involving two or more major joints 
or two or more minor joint groups with occasional 
incapacitating exacerbations.  Such ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  Id. at Note (1). 

Under 38 C.F.R. § 4.71a, the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
encompasses DCs 5235 through 5243.  This formula provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease, a 10 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height. 
 
A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 
 
A 40 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

Under Note (1), any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are evaluated separately under 
appropriate diagnostic codes.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion for the thoracolumbar spine is 240 degrees.  
See also Plate V.

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
as stated in Note (2).  Provided that the examiner supplies 
an explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Under Note (4), each range of motion measurement should be 
rounded to the nearest five degrees.
  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Intervertebral disc syndrome will be evaluated 
(preoperatively or postoperatively) either under the General 
Rating Formula or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (IVDS 
Formula), whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The IVDS Formula provides that a 10 percent rating is 
warranted where the veteran has incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the last 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, IVDS Formula.  For purposes of such 
evaluations, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of incapacitating 
episodes or under the General Rating Formula, whichever 
method results in a higher evaluation for that segment.  Id. 
at Note (2).

In the instant case, the Veteran requested an increased 
rating for his lower back disability in August 2004.  His 
claims file includes VA treatment records dated from March to 
April 2004 and from November 2007 to March 2009, as well as 
VA examinations dated in March 2005 and February 2009.  

A review of the Veteran's VA treatment records reveals that 
he has been regularly treated for low back pain.  See, e.g., 
March 2004, December 2007, and August 2008 treatment records.  
However, the Veteran's back was recorded as within normal 
limits, with the spine midline, nontender, and no 
costovertebral angle (CVA) tenderness.  In addition, he had 
normal reflexes in the upper and lower extremities.  
Treatment records from March and April 2004 indicate that the 
Veteran was prescribed Indomethacin, to be taken daily for 
back pain.  The Veteran reported pain at a level of 2 on a 
10-point scale.  The Veteran again reported pain at a level 
of 2 in November 2007, and the nurse noted that he walked 
without assistance.  The Veteran had no active medications on 
file as of December 2007.  In July and August 2008, the 
Veteran complained of numbness and pain in the bottom of his 
feet, which he rated at a 6 on a 10-point scale.  He was 
prescribed acetaminophen, to be taken as needed for pain, as 
well as Etodolac for wrist pain.  In March 2009, the Veteran 
reported that he was homeless and had worked 2 out of the 
last 30 days.

The Veteran was provided a VA examination in March 2005.  At 
that time, he reported that he was employed part-time at a 
construction-related job.  He stated that, in the past, he 
had worked as an offshore employee on a boat for about six 
years, which ended a year previously.  The Veteran reported 
having increased pain and stiffness after sitting for a long 
time or lifting moderately heavy weight.  However, he stated 
that he was able to perform all of his daily activities as 
normal.  He also walked unassisted and without walking aids.  
The Veteran reported taking Indomethacin every other day for 
pain.  He stated that he had no numbness, weakness, bladder 
complaints, or erectile dysfunction.

Physical examination revealed no significant abnormality of 
the thoracolumbar spine, kyphosis, or scoliosis.  The 
Veteran's gait was normal.  An X-ray revealed narrowing of 
the L5-S2 joint, but no other significant abnormalities, and 
no significant degenerative changes.  Upon range of motion 
testing, the Veteran showed forward flexion of the 
thoracolumbar spine to 90 degrees, extension to 30 degrees, 
left and right lateral flexion to about 30 degrees.  There 
were no complaints of significant pain upon movement and no 
objective evidence of additional limitation after repetitive 
motion.  The Veteran was diagnosed with mild chronic low back 
pain and mild degenerative changes of narrowing at the L5-S1 
intervertebral joint.

The Veteran was provided with another VA examination in 
February 2009.  At that time, he reported that his back 
condition had worsened since the last examination.  However, 
he stated that the pain did not impair his activities of 
daily living and had not hindered his work as a temporary 
food service worker from 2006 to 2008.  

The Veteran complained of daily low back pain with stiffness, 
stating that the pain was intermittent throughout the day, 
with an intensity of 7 to 8 on a 10-point scale.  He further 
stated that he had pain after sitting for one hour, bearing 
weight for one to two hours, bending, or lifting over 25 to 
30 pounds.  The Veteran indicated that the pain radiated down 
his right leg to the knee several times per day, with no 
precipitating or aggravating factors.  He further indicated 
that he had flare-ups in the morning, which he rated as a 10 
out of 10, stating that he was extremely stiff and it was 
hard to get out of bed and straighten up in the morning.  The 
Veteran had purchased a back brace on his own but was not 
wearing it, he had minimal response to Tylenol and Etodolac, 
and temporary relief from a heating pad.  He stated that he 
last had physical therapy in 2006 and had received no 
injections.  

The Veteran reported that he had intermittent numbness in the 
toes and fingers several times a week, with no precipitating 
or aggravating factors, and such conditions would resolve 
without alleviating factors or medications.  He denied 
weakness, fatigability, lack of endurance, and bladder or 
bowel control problems.  He further denied any incapacitating 
episodes within the past 12 months.  

Strength testing to gravity and resistance had bilaterally 
equal results that were within normal limits for the 
Veteran's age.  His grip strength was also equal bilaterally.  
There was no objective evidence of radicular pain with a 
straight leg raise.  In addition, the Veteran's sensations 
were intact to sharp and dull stimuli in all areas, including 
the fingers and toes.  There was no objective evidence of 
heat, swelling, erythema, muscle spasms, contractures, CVA 
tenderness, atrophy, or muscle wasting.  However, the Veteran 
subjectively complained of pain to the lightest touch in the 
lower lumbar area.  He had a normal gait, was ambulating 
unassisted without a cane or crutch, and was able to walk in 
tandem and on his heels and toes without difficulty.  

An MRI revealed a slight increase in lumbar lordotic 
curvature and mild scoliosis.  In addition, there was 
evidence of extensive degenerative disc disease at the 
lumbosacral junction, with lesser changes at L3 and L4; 
extensive hypertrophic spurring of the vertebro-bodies, with 
bridging between L4 and L5, anteriorly; and mild symmetrical 
sacroiilitis.  There were also degenerative changes in the 
lower thoracic spine.  

Range of motion testing revealed forward flexion to 45 
degrees with pain when standing, flexion to 90 degrees with 
no pain when sitting, extension to 30 degrees, right and left 
lateral flexion to 30 degrees, and right and left lateral 
rotation to 45 degrees.  The Veteran had subjective 
complaints of pain with all motion, but there was no 
objective evidence of additional limitation of motion.  The 
VA examiner indicated that additional limitation due to 
flare-ups could not be determined without resorting to 
speculation.

The Veteran was diagnosed with degenerative disc disease of 
the lumbar spine, without current objective findings of 
radiculopathy.  The VA examiner further indicated that, 
although the Veteran had subjective complaints of neuropathy 
involving the lower extremities, there were no objective 
findings of such.

In addition to the above reported symptoms, the Veteran 
submitted independent statements concerning his back pain and 
its effects.  The Veteran indicated at several points that he 
was only able to work part-time due to back pain.  See 
October 2004 letter; August 2005 notice of disagreement; 
January 2006 statement in support of claim.  Additionally, 
the Veteran indicated in a January 2006 statement that his 
back pain was substantially affecting his usual daily 
activities.  In his June 2006 substantive appeal, the Veteran 
stated that he was no longer working at a construction-
related job as a result of his back pain.  He stated that he 
was in between jobs and was doing basic clean-up at an 
automotive shop through a temporary service.  The Veteran 
further stated that, at the time of his March 2005 VA 
examination, he was not performing typical construction 
duties on the job but was only doing basic clean-up, such as 
sweeping and taking out the trash.

The Veteran also submitted letters from his sister-in-law and 
a VA clinic employee, dated in November 2008, in support of 
his claim.  The VA clinic employee indicated that the Veteran 
would stop by to see her when he came for treatment or to see 
his representative, and he complained about back problems.  
The Veteran's sister-in-law stated that she had noticed a 
change in the Veteran's physical condition and his mobility 
during everyday activities.  She further stated that the 
Veteran had complained about back spasms and pain during 
activities for the last few years, and he was working part-
time due to back pain.  

As the evidence of record demonstrates that the Veteran 
manifested symptoms of his lower back disability that warrant 
different ratings during distinct time periods in the course 
of this appeal, staged ratings were assigned.  See Hart, 21 
Vet. App. at 509-10.  Specifically, the AOJ awarded a 10 
percent rating for the Veteran's lower back disability for 
the period prior to February 10, 2009, and a rating of 20 
percent from the period beginning February 10, 2009.

The Board concludes that the Veteran is not entitled to a 
rating in excess of 10 percent for the period prior to 
February 10, 2009, for degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, DC 5003.  In this regard, the evidence of record 
reflects that the Veteran has degenerative changes in the 
lower spine and some limited range of motion due to pain on 
movement.  The Board acknowledges that the March 2005 VA 
examiner found no objective evidence of pain on motion or 
additional limitation after repetitive movement.  However, 
the Veteran received continuous VA treatment for low back 
pain through 2008, and he has consistently reported 
limitation of motion due to pain, including bending and 
lifting objects.  Additionally, his sister-in-law reported 
that he had complained of pain during activities for several 
years and she had noticed a decrease in his mobility.  As 
such, considering the evidence as a whole, the Veteran has 
been assigned a 10 percent rating under DC 5003 in 
contemplation of arthritis with limited motion due to pain.  
A higher rating is not warranted for arthritis because there 
is no evidence of incapacitating exacerbations due to such 
condition.  See id.  In this regard, the Board notes that the 
Veteran and his sister stated that he is only able to work 
part-time due to pain.  However, as the Veteran reported at 
the March 2005 and November 2009 VA examinations that his 
back pain did not impede his usually daily activities, he was 
not incapacitated at any time.

The Board further concludes that the Veteran is not entitled 
to an evaluation in excess of 10 percent for his lower back 
disability for the period prior to February 10, 2009, under 
the General Rating Formula.  In this regard, the March 2005 
VA examination reflects that the Veteran had normal range of 
motion of the spine, normal gait, mild degenerative changes 
at the L5-S1 level, no additional spinal abnormalities, no 
neurological abnormalities, and no evidence of ankylosis.  
See 38 C.F.R. § 4.71a, General Rating Formula & Plate V.  The 
Board notes that the Veteran reported intermittent numbness 
in his August 2004 claim.  However, he denied neurological 
symptoms, including numbness, at the March 2005 VA 
examination, and there was no objective evidence of 
neurological abnormalities at that time.  The Board further 
notes that the Veteran's sister-in-law indicated in November 
2008 that he had complained of back spasms for several years.  
However, the Veteran did not report spasms at the February 
2009 VA examination, and the examiner found no objective 
evidence of such.  Therefore, the Board finds the Veteran's 
sister-in-law's statement not credible because it is 
inconsistent with the other evidence of record.  Accordingly, 
the Veteran is not entitled to a rating in excess of 10 
percent under the General Rating Formula.  Furthermore, as 
there is no indication that the Veteran had any 
incapacitating episodes, a rating is not warranted under the 
IVDS Formula for this time period.  

Concerning the period beginning February 10, 2009, the Board 
concludes that the Veteran is not entitled to an evaluation 
in excess of 20 percent for his lower back disability.  In 
this regard, the February 2009 VA examination reflects that 
such disability is manifested by forward flexion of the 
thoracolumbar spine limited to 45 degrees, with pain on 
motion but no additional limitation due to pain.  In 
addition, although the Veteran had a normal gait and no 
muscle spasms, he had a slight increase in the lumbar 
lordotic curvature and mild scoliosis.  There was also 
objective evidence of degenerative disc disease in the 
lumbosacral junction and the lumbar spine, as well as 
degenerative changes in the lower thoracic spine, without 
evidence of ankylosis.  The Board observes that, although the 
Veteran reported intermittent numbness in his toes and 
fingers, the VA examiner found no objective evidence of 
radiculopathy or neuropathy.  As such, a 20 percent rating is 
warranted under the General Rating Formula.  However, as the 
evidence of record fails to show that the Veteran's lower 
back disability is manifested by forward flexion limited to 
30 degrees or less, or ankylosis of the thoracolumbar or 
entire spine, he is not entitled to a rating in excess of 20 
percent for this period.  See id.  Furthermore, as there is 
no indication that the Veteran had any incapacitating 
episodes, a rating is not warranted under the IVDS Formula.  
Additionally, the Board notes that the Veteran is already 
receiving the highest available rating for degenerative 
arthritis for this period.  See 38 C.F.R. § 4.71a, DC 5003. 

The Board has considered whether a higher rating is warranted 
for any period doing this appeal due to greater limitation of 
motion as a result of painful movement, including use during 
flare-ups.  See DeLuca, 8 Vet. App. 202.  The Veteran 
reported at the February 2009 VA examination that he 
experiences pain at a level of 8 or 9 out of 10 
intermittently throughout the day, including when bending or 
lifting objects above 25 to 30 pounds.  He further stated 
that he has flare-ups in the morning that he rates at a 10 
out of 10, which include stiffness and difficulty standing 
and straightening up.  The VA examiner noted that additional 
limitation due to flare-ups could not be determined without 
resulting to speculation.  Additionally, although the Veteran 
had subjective complaints of pain during range of motion 
testing, the VA examiner observed no additional limitation of 
motion due to pain.  Considering all of the evidence as a 
whole, the Board finds that the Veteran's pain and discomfort 
due to movement are contemplated by the currently assigned 
ratings of 10 percent for his lower back disability for the 
period prior to February 10, 2009, and 20 percent for the 
period thereafter.  

Additionally, the Board has considered the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  After a thorough review of the record, 
including lay and medical evidence, the Board finds no basis 
upon which to assign an evaluation in excess of the currently 
assigned ratings for the Veteran's lower back disability 
under any alternate code.

Finally, the Board has considered whether this case should be 
referred to appropriate officials for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

Here, the Veteran reported at the March 2005 VA examination 
that he worked on a boat for six years until approximately 
2004, but he did not indicate why that employment ceased.  He 
further reported that he was working part-time at a 
construction-related job at that time.  The Veteran has 
reported several times that he is unable to work full-time or 
at a construction-related job due to his lower back 
disability.  However, he reported in June 2006 that his 
previous work at the construction-related job included only 
basic clean-up duties and that he was then performing such 
duties at an automotive shop on a temporary basis.  
Significantly, the Veteran reported at the February 2009 VA 
examination that he worked as a temporary food service worker 
from 2006 to 2008 and that his back pain did not interfere 
with such employment.  Although he indicated in March 2009 
that he was homeless and had worked 2 out of the past 30 
days, he did not indicate why he had minimal employment.  
Additionally, the Board notes that there is no medical 
evidence indicating that the Veteran needed to be restricted 
in his work duties.  There is also no evidence of 
hospitalization due to the Veteran's back condition.  
Considering all of the evidence as a whole, the Board finds 
that the Veteran's lower back disability has not been the 
primary cause of his lack of full-time employment.  

The criteria in VA's rating schedule are designed to 
compensate for average impairments in earning capacity 
resulting from a service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability are inadequate.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In the 
present case, the evidence of record shows that 
manifestations of the Veteran's service-connected back 
disability do not result in a marked functional impairment in 
any way or to a degree other than that addressed by VA's 
Rating Schedule.  Therefore, the Board finds that the record 
does not reflect that the Veteran's lower back disability 
presents such an exceptional or unusual disability picture as 
to require consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 118 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  





	(CONTINUED ON NEXT PAGE)


The Board has considered the applicability of the benefit of 
the doubt doctrine to the instant appeal and concludes that 
such doctrine is not applicable because the preponderance of 
the evidence is against the Veteran's claim.  38 C.F.R. 
§ 4.3.  As such, the claim must be denied.


ORDER

Entitlement to rating in excess of 10 percent for a lower 
back disability for the period prior to February 10, 2009, 
and a rating in excess of 20 percent for the period 
thereafter, is denied.



_____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


